AO 106A (OS/IS) Applicauon for a W1111'811l by Telephone or Other Reliable llicclronic MWIS


                                          UNITED STATES DISTRICT COURT
                                                                          for the
                                                          Eastern District of North Carolina


                In the Matter of the Search of                                 )
          (Briefly ducribt Ute prop,rty to bt stard111d                        )
           or lde11tify the puson by namt and address)
                                                                               )              CaseNo.   7.';)0-f}tJ-Jl~J-teJ"-
  A black/navy Samsung, Model: SM-A102U, Possible                              )
                       IMEI: 3562711 DL 179909                                 )
                                                                               )

    APPLICATION FOR A WARRANT BY TELEPHONE OU OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
propul:)I to   ~   :rtarched and give its location):
  A black/navy Samsung, Model: SM-A102U, Possible IMEI: 3562711DL 179909 located at 736 Medical Center Drive ,
  Ste. 200, Wilmington, NC 28401
located in the        Eastern      District of            North             , there i s now concealed (identifo. rhe
per:ron or describe the property to be sel:ed} :
 A black/navy Samsung, Model: SM-A 102U, Possible IMEI: 3562711 DL 179909 located at 736 Medical Center Drive,
 Ste. 200, Wilmington, NC 28401 as set forth in the Search Warrant Affidavit Attachment A.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (checlc one or mou) :
                    fl evidence of a crime;
                    0 contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
               Code Section                                                               Offense Description
        21 USC§ 841(a){1) and 21                       conspiracy to distribute and possess with the intent to distribute more than 500
        USC§ 846; 21 USC§ 841 (a)                      grams of cocaine
        (1) and 18 USC§ 2                              distribution of a quantity of cocaine, aiding and abetting
          The appl ication is based on these facts :
         See attached affidavit.


           ff      Continued on the attached sheet.
           0 Delayed notice of _ _ days (give ~~act ending date if more than 30 days:                        _ __             ) is requested under

                   18 lJ.S.C. § 3103a, the basis of which is set forth o~the attac~ed ~ '                          r . ~ -- - ----- -

                                                                                    ~~~
                                                                                                    FBI Special Agent April Floyd - -·· ____ .. - ·--- ··
                                                                                                          Printed name a11d title

Attest ep trt;;./1e applicant in accordance with the requirements of Fed. R. Crim. P. 4. 1 by
        'f"-          J, ' ~                                         (specify reliable elec1ro11ic means).


Date:
                                                                                          ft w r:f±h~
City and state: WihninglOII, North Carolina                                                   Robert 8 . Jones Jr., US Magistrate Judge
                                                                                                          Printed name and title




               Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 1 of 13
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION


 IN THE MATIER OF THE SEARCH
 OF SUBJECT ELECTRONIC
                                            Case No.   7 'o?o--v,~-//'):/-l'(v'
                                                                 .)

 DEVICE DESCRIBED IN
 ATTACHMENT A



                       AFFIDAVIT IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT

      I, Special Agent April Floyd, Federal Bureau of Investigation, being duly

sworn, depose and state as follows:

                INTRODUCTION AND AGENT BACKGROUND

      1.      I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search fol' and seize fruits,

evidence, and instrumentalities of multiple criminal violations; more particularly

described in Attachment B, which is attached hereto and incorporated by reference,

on the following electronic devices, more particularly described herein and in

Attachment A ("DEVICE"), attached hereto and incorporated by reference:

           a . The following item was in the possession of DEON HAROLD BONEY

             at the time of his arrest on June 11, 2020, of which is currently in the

             possession of the Federal Bureau of Investigation, located at 736

             Medical Center Drive, STE 200, Wilmington, NC, 28401:

                 1.   a black/navy Samsung cellular telephone

                11.   Model SM-A102U




  Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 2 of 13
                iii. Possible IMEI: 356271 lDLl 79909 (The !MEI which appears on

                     the back of the cellular device is scratched; thus, partially

                    obscuring the IMEL)

      2.      The applied-for warrant would authorize the forensic examination of

the DEVICE for the purpose of identifying electronically stored data particularly

described in Attachment B.

      3.      Probable en use exists to believe that the requested information will

constitute or lead to evidence concerning offenses involving violations of Controlled

Substances Act, 21 U.S.C. § 84l(a)(l), as well as the identification of individuals

who are engaged in the commission of these offenses (hereinafter "Target

Offenses").

      4.      I have personally participated in the investigation set forth below. I

am familiar with the facts and circumstances of the investigation through my

personal participation; from discussions with other agents and investigators; from

my discussions with witnesses involved in the investigation; and from review of

records and reports relating to the investigation. Unless otherwise noted, wherever

in this affidavit I assert that a statement was made, the information was provided

by another agent, law enforcement officer, or witness who may have had either

direct or hearsay knowledge of that statement and to whom I or others have spoken

or whose reports I have read and reviewed. Such statements are among many

statements made by others and arc stated in substance and in part unless

otherwise indicated. Since this affidavit is being submitted for the limitod purpose
                                           2




   Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 3 of 13
of securing a search warrant authorizing the search of the aforementioned DEVICE,

I have not included details of every aspect of the investigation. Facts not set forth

herein are not being relied upon in reaching my conclusion that the requested order

should be issued. Nor do I request that this Court rely on any facts not set forth

herein in reviewing this application.

      5.     I am an investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who

is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in 18 U.S.C. § 2516.

      6.    I am a Special Agent with the Federal Bureau of Investigation. I am

currently assigned to the Charlotte Division, Wilmington Resident Agency in

Wilmington, North Carolina. I have been so employed since March of 2016. I am

assigned to the Coastal Carolina Criminal Enterprise Task Force (CCCETF) where I

have been assigned since August of 2016. Prior to employment with the FBI, I was a

state law enforcement agent for four (4) years, in the State of North Carolina

responsible for administering the Unauthorized Substances Tax. I was also a patrol

officer at the Morehead City Police Department for one (1) year. I have over nine (9)

years of law enforcement experience.

      7.    I routinely investigate violations of the federal criminal statutes.

During my assignment, I have also spoken on numerous occasions with informants,

suspects, and experienced 'investigators concerning the manner, means, methods, and



                                          3




  Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 4 of 13
practices that ccimina]s use to further the operation of their criminal enterprises and

the most effective methods of investigating and dismantling such organizations.

                  PRIOR WARRANT AND PROBABLE CAUSE
      8.      Federal agents were investigating BONEY for violations of the

Controlled Substances Act, 21 U.S.C. § 841(a)(l), 21 U.S.C. § 846, and 18 U.S.C. § 2

pertaining to sales of illegal controlled substances. On May 18, 2020, this Court

issued an arrest warrant for BONEY based on an indictment filed that same day by

United States District Courts for the Eastern District of North Carolina Southern

Division.   See United Stat.es v. DEON HAROLD BONEY. No. 7:20-CR-00090-D-2,
      9.      On June 11, 2020, Federal Bureau of Investigation Special Agents (SA)

and Task Force Officers (TFO) with FBrs Coastal Carolina Criminal Enterprise Task

Force (CCCETF) along with the Duplin County Sheriff's Office (DCSO), arrested

DEON HAROLD BONEY in the parking lot of Glendale Village Apartments, located

near 124 Glendale Village, Wallace, NC 28466. BONEY had an active Federal

warrant for distribution of cocaine and conspiracy to distribute and possess with

intent to distribute 600 grams or more of cocaine. FBI Agents seized a black/navy

Samsung, Model: SM-A102U, p088ible IMEi: 3562711DL179909 during the arrest of

BONEY. BONEY identified the DEVICE as belonging to him during his arrest and

during his processing by the United States Marshals.

      10.     From January, 2019 to June, 2020, the FBI'e CCCETF in conjunction

with the Duplin County Sheriff's Office, has been investigating BONEY for his illegal

distribution of cocaine in the FBI Charlotte Division, Wilmington Resident Agency's
                                          4




  Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 5 of 13
area of responsibility (AOR), which includes Duplin County, North Carolina. The

Duplin County Sheriff's Office and the FBI utilized a documented confidentinl

reliable source to conduct controlled purchases of cocaine from BONEY in Duplin

County, North Carolina. The source made prior controlled purchases at the direction

of law enforcement and provided information which law enforcement found to

truthful. During the controlled drug purchases, BONEY used a cellular device to

facilitate the illegal drug sales.

       11.   The DEVICE is currently stored at the Federal Bureau oflnvestigation

office located at 736 Medical Center Drive, STE 200, Wilmington, NC 28401. In my

training and ex--perience, I know that the DEVICE has likely been stored in a manner

in which their contents arc, to the extent material to this investigation, in

substantially the same state as they were when the DEVICE first came into the

possession of the government.

      12.    As described further below, I submit that there is probable cause to

believe that evidence of illegal drug distribution in violation of Title 21 U.S.C. §

841(a)(l), 21 U.S.C. § 846, and 18 U.S.C. § 2 will likely be found on the electronic

storage device belonging to or used by BONEY.

      13.    Therefore, the government requests permission to search the electronic

storage devices that was seized pursuant to BONEY's arrest on June 11, 2020.

      14.    The DEVICE is currently in the lawful possession of the Federal Bureau

of Investigation and has been since June 11, 2020, when the DEVICE was taken by

arresting Special Agents/Task Force Officers. Therefore, while the FBI might already
                                         5




   Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 6 of 13
have all necessary authority to examine the DEVICE, I seek this additional warrant

out of an abundance of caution to be certain that an examination of the DEVICE will

comply with the Fourth Amendment and other applicable laws.

      16.      The DEVICE is currently in storage at the Federal Bureau of

Investigation, located at 736 Medical Center Drive, STE 200, WUmington, NC 28401.

In my training and experience, I know that Devices similar to this DEVICE have been

stored in a manner in which their contents are, to the extent material to this

investigation, in substantially the same state as they were when the Devices first

came into the possession of the FBI.

                                 TECHNICAL TERMS

      16.      Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a. Wireless telephone:    A wireless telephone (or mobile telephone, or

               cellular telephone) is a handheld wireless device used for voice and data

              communication through radio signals. These telephones send signals

               through networks of transmitter/receivers, enabling communication

              with other wireless telephones or traditional 11land line" telephones. A

              wireless telephone usually contains a "call log," which records the

              telephone number, date, and time of calls made to and from the phone.

              In addition to enabling voice communications, wireless telephones offer

              a broad range of capabilities. These capabilities include: storing names

              and phone numbers in electronic "address books;'" sending, receiving,
                                            6




  Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 7 of 13
                   and storing text messages and e-mail; taking, sending, receiving, and

                   storing still photographs and moving video; storing and playing back

                   audio files; storing dates, appointments, and other information on

                  personal calendars; and accessing nnd downloading information from

                   the Internet. Wireless telephones may also include global positioning

                  system ("GPS") technology for determining the location of the device.

                b. Digital Memory Cards: A digital memory card is a storage media to

                  store recorded images, typically from a digital camera. Images can

                  usually be retrieved by connecting the digital memory card to a separate

                  reader.

          17.     Based on my training, experience, and research, I know that cellular

telephone devices have capabilities that allow them to serve as a wireless telephone ,

digital camera, portable media player, GPS navigation device and PDA.              In my

training and experience, examining data stored on devices of this type can uncover,

among other things, evidence that reveals or suggests who possessed or used the

device.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

          18.     Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time . Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.


                                              7




   Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 8 of 13
      19.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Devices were used. the purpose of their

use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Devices because:

            a . Data on the storage medium can provide evidence of a file that was once

               on the storage medium but has since been deleted or edited, or of a

               deleted portion of a file (such as a paragraph that has been deleted from

               a word processing file).

         b. Forensic evidence on a device can also indicate who has used or

               controlled the device. This "user attribution" evidence is analogous to

               the search for •indicia of occupancy" while executing a search warrant

               at a residence.

         c. A person with appropriate familiarity with how an electronic device

               works may, after e:ramining this forensic evidence in its proper

               context, be able to draw conclusions about how electronic devices were

               used, the purpose of their use, who used them, and when.

         d. The process of identifying the exact electronically stored information

               on a storage medium that are necessary to draw an accurate

               conclusion is a dynamic process. Electronic evidence is not always

              data that can be merely reviewed by a review team and passed along to
                                            8




  Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 9 of 13
               investigators. Whether data stored on a computer is evidence may

               depend on other information stored on the computer and the

               application of knowledge about how a computer behaves. Therefore,

               contextual information necessary to understand other evidence also

               falls within the scope of the warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its

               use, who used it, and when, sometimes it is necessary to establish that

               a particular thing is not present on a storage medium.

      20.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of the device to human inspection in

order to determine whether it is evidence described by the warr~t.

      21.      Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement's possession, the execution of this

warrant does not involve the physical intrusion onto a premise. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.



                      [Remainder of Page Intentionally left blank]



                                            9




 Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 10 of 13
                                               CONCLUSION
                22.    Based on the evidence listed above, the Affiant respectfully submits that

          there is probable ca.u se to find that evidence of violations of Title 21 U.S.C. § 84l(a)(l),

          21 U.S.C. § 846, and 18 U.S.C. § 2 are located on the DEVICE.

                23.    Therefore, I respectfully request that the attached warrant be issued

          authorizing the search of the items listed above.

                                                           Respectfully submitted.,


                                                       ~~~
                                                           Special Agent, FBI
                                                           Charlotte Division
                                                           Wilmington Resident Agency




          Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
          appeared before me via reliable electronic means, was placed under oath and
          attested to the contents of this Affidavit.

             .__,m:_ . Jv l\f
          Daw,  .i .uue.    ,
                                '3,
                                 .:l. ,\ z.;
                                I;:, S6 ",..,
          City & State: Wnmlngcon, NC




                                                      10



I   p.M
          Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 11 of 13
                             A'ITACHMENT A
                         Property to be Searched:


  • A black/navy Samsung, Model: SM·Al02U, possible IMEI: 3562711DL179909

     (hereinafter referred to as the "SUBJECT DEVICE").




                                     11




Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 12 of 13
                                ATTACHMENT B
                            ITEMS TO BE SEIZED:
    A      Evidence, Fruita, and Instrumentalities of the Subject Offenses:

 The items to be seized from the SUBJECT DEVICE include the following

 evidence, fruits, and instrumentalities of violations of violations of Title 21

 U.S.C. § 841(a)(l), 21 U.S.C. § 846, and 18 U.S.C. § 2.

           • All digital content, to include call history, SMS/MMS history,

 contacts, website searc~ history, videos, photos, content from social media Bites,

 t.o include Facebook. Facebook messenger, Snapchat, Instagram, WhatsApp and

 others, stored communications including voicemail, and any content not listed

 which would reveal evidence of the aforementioned violations of federal law.




                                        12




Case 7:20-mj-01151-RJ Document 1 Filed 07/13/20 Page 13 of 13
